Exhibit 10.6

EXECUTION VERSION

PETROQUEST ENERGY, INC.

2019 LONG TERM INCENTIVE PLAN

SECTION 1

ESTABLISHMENT; PURPOSE AND TERM OF PLAN

1.1 Establishment

The PetroQuest Energy, Inc. 2019 Long Term Incentive Plan (the “Plan”) is hereby
established and adopted by the Board, effective as of February 8, 2019 (the
“Effective Date”).

1.2 Purpose

The purpose of the Plan is to advance the interests of the Company and its
stockholders by providing an incentive to attract, retain and reward persons
performing services for the Company and by motivating such persons to contribute
to the growth and profitability of the Company.

1.3 Term of Plan

The Plan shall continue in effect until the earlier of its termination by the
Board or the date on which all of the shares of Stock available for issuance
under the Plan have been issued and all restrictions on such shares of Stock
under the terms of the Plan and the agreements evidencing Awards granted under
the Plan have lapsed. However, all Awards shall be granted on or before the date
which is ten (10) years from Effective Date.

SECTION 2

DEFINITIONS AND CONSTRUCTION

2.1 Definitions

Whenever used herein, the following terms shall have their respective meanings
set forth below:

 

  (a)

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, another Person and shall include a
Subsidiary. The term “control” includes, without limitation, the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. With respect to any Award that is deferred compensation subject to
Code Section 409A, for the purposes of applying Code Section 409A to such Award
the term Affiliate shall mean all Persons with whom the Participant’s employer
would be considered a single employer under Code Section 414(b) or 414(c) as
defined and modified in Code Section 409A as determined by the Committee.
Notwithstanding the foregoing, with respect to Stock Options, if necessary

 

1



--------------------------------------------------------------------------------

  for such Awards to be exempt from Code Section 409A, as determined by the
Committee, for purposes of grants of such Awards, Affiliate shall only include
an entity if the Stock would constitute “service recipient stock” within the
meaning of Code Section 409A.

 

  (b)

“Award” shall mean a grant of a Stock Option or Restricted Stock Units to a
Participant under this Plan.

 

  (c)

“Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant and any shares of Stock acquired upon the exercise
thereof, and which may be in electronic form. The Award Agreement consists of
the Award Agreement and the Notice of Grant of an Award incorporated therein by
reference, or such other form or forms as the Committee may approve from time to
time, and which may be in electronic form.

 

  (d)

“Board” means the Board of Directors of the Company.

 

  (e)

“Cashless Exercise” shall have the meaning set forth in Section 6.3(a) hereto.

 

  (f)

“Cause” shall mean, except as otherwise defined in the Participant’s Award
Agreement, when used in connection with the termination of a Participant’s
Service, the termination of the Participant’s Service by the Company or any
Company Affiliate by reason of (i) the conviction of the Participant by a court
of competent jurisdiction as to which no further appeal can be taken of a crime
involving moral turpitude or a felony; (ii) the commission by the Participant of
a material act of fraud upon the Company or any Company Affiliate, or any
customer or supplier thereof; (iii) the misappropriation of any funds or
property of the Company or any Company Affiliate, or any customer or supplier
thereof; (iv) the willful, continued and unreasonable failure by the Participant
to perform the material duties assigned to him that is not cured to the
reasonable satisfaction of the Company within 7 days after written notice of
such failure is provided to Participant by the Board or Chief Executive Officer
of the Company (the “CEO”) (or by another officer of the Company or a Company
Affiliate who has been designated by the Board or CEO for such purpose); (v) the
engagement by the Participant in any direct and material conflict of interest
with the Company or any Company Affiliate without compliance with the Company’s
or Company Affiliate’s conflict of interest policy, if any, then in effect; or
(vi) the engagement by the Participant, without the written approval of the
Board or CEO, in any material activity which competes with the business of the
Company or any Company Affiliate or which would result in a material injury to
the business, reputation or goodwill of the Company or any Company Affiliate.

 

  (g)

A “Change in Control” (unless otherwise defined in any employment agreement or
termination agreement between Participant and Company or any Company Affiliate
which then shall control for the purposes of this Plan) shall mean any of the
following events occurring with respect to the Company:

 

2



--------------------------------------------------------------------------------

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty
percent (50%) or more of either (x) the then outstanding shares of Stock (the
“Outstanding Company Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: any acquisition directly from the Company or any Subsidiary, any
acquisition by the Company or any Subsidiary or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, or any
acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar business combination involving the Company (a
“Merger”), if, following such Merger, the conditions described in clauses
(x) and (y) in Section 2.1(i)(iii) (below) are satisfied;

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

(iii) A Merger, unless immediately following such Merger, (x) substantially all
of the holders of the Outstanding Company Voting Securities immediately prior to
Merger beneficially own, directly or indirectly, more than 50% of the common
stock of the corporation resulting from such Merger (or its parent corporation)
in substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to such Merger and (y) at least a majority
of the members of the board of directors of the corporation resulting from such
Merger (or its parent corporation) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Merger;

(iv) The sale or other disposition of all or substantially all of the assets of
the Company, unless immediately following such sale or other disposition,
(x) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than 50% of the
common stock of the corporation acquiring such assets in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to the consummation of such sale or disposition, and (y) at
least a majority of the members of the board of directors of such corporation
(or its parent corporation) were members of the Incumbent Board at the time of
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company; or

(v) The liquidation or dissolution of the Company.

 

3



--------------------------------------------------------------------------------

Notwithstanding the occurrence of any of the foregoing events set out in this
Section 2.1(h) which would otherwise result in a Change in Control, the Board
may determine in its discretion, if it deems it to be in the best interest of
the Company, that an event or events otherwise constituting or reasonably
leading to a Change in Control shall not be deemed a Change in Control hereunder
except with respect to any Award subject to Code Section 409A. Such
determination shall be effective only if it is made by the Board prior to the
occurrence of an event that otherwise would be, or reasonably lead to, a Change
in Control, or after such event only if made by the Board a majority of which is
composed of directors who were members of the Board immediately prior to the
event that otherwise would be, or reasonably lead to, a Change in Control.
Notwithstanding any anything in this Plan to the contrary, with respect to
settlement of any Award that constitutes “non-qualified deferred compensation”
within the meaning of Code Section 409A, no transaction will constitute a Change
in Control unless such transaction constitutes a “permissible payment event”
within the meaning of Code Section 409A and the regulations thereunder.

 

  (h)

“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
notices, rulings and regulations promulgated thereunder.

 

  (i)

“Committee” means the Board or, if so appointed by the Board, the compensation
committee of the Board or any other committee duly appointed by the Board to
administer the Plan, which such committee may be one or more natural persons;
provided however, to the extent required to comply with applicable securities
laws the Committee shall consist of not less than two directors of the Board who
are non-employee directors under the Rule 16b-3.

 

  (j)

“Company” means PetroQuest Energy, Inc., a Delaware corporation, or any
successor corporation thereto.

 

  (k)

“Consultant” means an individual who is a natural person engaged to provide
consulting or advisory services (other than as an Employee or a Director) to the
Company or its Affiliates, including individuals who serve as directors of the
Company or an Affiliate of the Company but who are not a Director, provided that
the identity of such individual, the nature of such services or the entity to
which such services are provided are not in connection with the offer or sale of
securities in a capital raising transaction, and do not directly or indirectly
promote or maintain a market for the Company’s securities or would not preclude
the Company from offering or selling securities to such individual pursuant to
the Plan in reliance on either the exemption from registration provided under
the Securities Act or, if the Company is required to file reports pursuant to
Section 13 or 15(d) of the Exchange Act, registration on a Form S-8 Registration
Statement under the Securities Act.

 

  (l)

“Director” means a member of the Board who is not, at the time of grant of an
Award, an Employee of the Company or any Company Affiliate, Parent of the
Company or a Subsidiary (within the meaning of Rule 16b-3) and who is certified
by the Board as an independent director; provided, however, that a person who is
a control person or director of an entity that is the beneficial owner of
twenty-five percent (25%) or more of outstanding shares of Stock shall not be
deemed to be a “non-employee” director.

 

4



--------------------------------------------------------------------------------

  (m)

“Disability” means, unless otherwise defined in the Award Agreement, as
determined by the Committee in its discretion exercised in good faith, a
physical or mental condition of the Employee that would entitle him to payment
of disability income payments under the Company’s long term disability insurance
policy or plan for employees, as then effective, if any; or in the event that
the Participant is not covered, for whatever reason, under the Company’s
long-term disability insurance policy or plan, “Disability” means a permanent
and total disability as defined in Section 22(e)(3) of the Code. A determination
of Disability may be made by a physician selected or approved by the Committee
and, in this respect, the Participant, by accepting an Award, agrees to submit
to any reasonable examination by such physician upon request.

 

  (n)

“Dividend Equivalents” means an Award as specified in Section 8.

 

  (o)

“Effective Date” shall have the meaning set forth in Section 1.1 hereto.

 

  (p)

“Employee” means any individual treated as an employee (including a director of
the Company or a Company Affiliate who is also treated as an employee) of the
Company on the records of the Company or of any of the Company’s Affiliates on
the records of such Affiliate and, with respect to any Incentive Stock Option
granted to such individual, who is an employee of the Company or a “Parent”
(which is a parent corporation of the Company within the meaning of
Section 424(e) of the Code, whether now or hereinafter existing) or a Subsidiary
of the Company for purposes of Sections 422, 424 and 3401(c) of the Code;
provided, however, that neither service as a director of the Company or of a
Company Affiliate nor payment of a director’s fee shall be sufficient to
constitute employment for purposes of the Plan. The Company shall determine in
good faith and in the exercise of its discretion whether an individual has
become or has ceased to be an Employee and the effective date of such
individual’s employment or termination of employment, as the case may be. For
purposes of an individual’s rights, if any, under the Plan as of the time of the
Company’s determination, all such determinations by the Company shall be final,
binding and conclusive, notwithstanding that the Company, the Board, the
Committee or any court of law or governmental agency subsequently makes a
contrary determination.

 

  (q)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (r)

“Fair Market Value” means as follows:

If the Company is not a publicly held corporation within the meaning of Code
Section 409A or applicable securities laws at the time a determination of the
Fair Market Value of a share of Stock is required to be made hereunder, the
determination of Fair Market Value for purposes of the Plan shall be made by the
Committee in its discretion exercised in good faith, and to the extent any Award
is intended to be exempt from Code Section 409A, consistent with Code
Section 409A as it shall determine. In this respect, the Committee may rely on
such financial data, appraisals, valuations, experts, and other sources as, in
its sole and absolute discretion, it deems advisable under the circumstances.

 

5



--------------------------------------------------------------------------------

While the Company is a “publicly held corporation” within the meaning of Code
Section 162(m), Code Section 409A or applicable securities laws, the Fair Market
Value of one share of Stock on the date in question is deemed to be (i) the
closing sales price on the immediately preceding trading day of a share of Stock
as reported on the New York Stock Exchange or other principal securities
exchange on which shares of Stock are then listed or admitted to trading, or
(ii) if not quoted on the New York Stock Exchange or such other principal
securities exchange, the average of the closing bid and asked prices on the
immediately preceding trading day for a share of Stock as quoted by the National
Quotation Bureau’s “Pink Sheets” or the National Association of Securities
Dealers’ OTC Bulletin Board System, or (iii) any other method permitted by Code
Section 409A as determined by the Committee in its discretion and consistently
applied. If there was no public trade of Stock on the date in question, Fair
Market Value shall be determined by reference to the last preceding date on
which such a trade was so reported.

 

  (s)

“Incentive Stock Option” means a Stock Option intended to be (as set forth in
the Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

 

  (t)

“Insider” means an Officer, a Director or other person whose transactions in
Stock are subject to Section 16 of the Exchange Act.

 

  (u)

“New Shares” shall have the meaning set forth in Section 4.3 hereto.

 

  (v)

“Nonstatutory Stock Option” means a Stock Option not intended to be (as set
forth in the Award Agreement) or which does not qualify as an Incentive Stock
Option.

 

  (w)

“Notice of Grant of an Award” means the Notice of Grant of an Award executed by
the Company and the Participant on the date of the grant of the Award. The
Notice of Grant of an Award and the execution thereof may be effected by
electronic form in accordance with Company policies.

 

  (x)

“Officer” means any person designated by the Board as an officer of the Company.

 

  (y)

“Stock Option” means a right to purchase Stock pursuant to the terms and
conditions of the Plan. A Stock Option may be either an Incentive Stock Option
or a Nonstatutory Stock Option.

 

  (z)

“Stock Option Expiration Date” shall have the meaning set forth in
Section 9.1(a) hereto.

 

  (aa)

“Participant” means an Employee, Director or Consultant who has been granted one
or more Awards hereunder.

 

  (bb)

“Permitted Transferee” has the meaning provided such term in Section 13.

 

  (cc)

“Person” means any individual or other natural person, partnership, corporation,
limited liability company, group, trust or other legal entity.

 

6



--------------------------------------------------------------------------------

  (dd)

“Plan” shall have the meaning set forth in Section 1.1 hereto.

 

  (ee)

“Retirement” means, unless otherwise defined in the Award Agreement, the
Participant’s termination of employment after age 65 and 10 years of service
with the Company or Company Affiliate.

 

  (ff)

“Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Stock, cash, other securities or other property, subject to certain
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 7 hereof.

 

  (gg)

“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time to
time, or any successor rule or regulation.

 

  (hh)

“Securities Act” means the Securities Act of 1933, as amended.

 

  (ii)

“Section 409A Plan” shall have the meaning described in Section 24.

 

  (jj)

“Service” means a Participant’s employment or service with the Company or any of
its Affiliates, whether in the capacity of an Employee, a Director or a
Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Company or Affiliate (or in the case of an Incentive Stock Option
the parent or Subsidiary of the Company) or a change in the Company or Affiliate
(or in the case of an Incentive Stock Option the parent or Subsidiary of the
Company) for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service. Furthermore, a
Participant’s Service with the Company or an Affiliate (or in the case of an
Incentive Stock Option the parent or Subsidiary of the Company) shall not be
deemed to have terminated if the Participant takes any military leave, temporary
illness leave, authorized vacation or other bona fide leave of absence;
provided, however, that if any such leave exceeds three (3) months, the
Participant’s Service shall be deemed to have terminated unless the
Participant’s right to return to Service with the Company is provided by either
statute or contract or Board approval. Notwithstanding the foregoing, unless
otherwise designated by the Company or provided by statute or contract, a leave
of absence shall not be treated as Service. The Participant’s Service shall be
deemed to have terminated either upon an actual termination of Service or upon
the company for which the Participant performs Service ceasing to be the Company
or an Affiliate (or in the case of an Incentive Stock Option the parent or
Subsidiary of the Company). Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination, and provided further that respect to an
Incentive Stock Option Service shall be consistent with the employment
requirements of Code Sections 422 and 424 for tax treatment as an Incentive
Stock Option. Notwithstanding the foregoing, with respect to any Award that is
subject to 409A, separation from Service shall be determined by the Committee
under the applicable rules of Code Section 409A.

 

7



--------------------------------------------------------------------------------

  (kk)

“Stock” means the common stock of the Company, par value $0.01 per share, as
adjusted from time to time in accordance with Section 4.3 or Section 25 hereto.

 

  (ll)

“Subsidiary” means any corporation (whether now or hereafter existing) which
constitutes a “subsidiary” of the Company, as defined in Section 424(f) of the
Code.

 

  (mm)

“Stock Option” means a Stock Option that is not intended to be an incentive
stock option within the meaning of Section 422(b) of the Code.

 

  (nn)

“Substitute Awards” shall have the meaning in Section 4.1.

 

  (oo)

“Ten Percent Owner Participant” means a Participant who, at the time a Stock
Option is granted to the Participant, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or parent or Subsidiary within the meaning of Section 422(b)(6) of the
Code.

 

  (pp)

“Term” shall have the meaning described in Section 15.

2.2 Construction

Captions and titles contained herein are for convenience only and shall not
affect the meaning or interpretation of any provision of the Plan. Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Words of the masculine gender shall
include the feminine and neuter, and vice versa. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise. Section
headings as used herein are inserted solely for convenience and reference and do
not constitute any part of the interpretation or construction of the Plan.

SECTION 3

ADMINISTRATION

3.1 Administration by the Committee

The Plan shall be administered by the Committee. All questions of interpretation
of the Plan, construction of its terms, or of any Award shall be determined by
the Committee, and such determinations shall be final and binding upon all
persons having an interest in the Plan or such Award.

3.2 Authority of Officers

Any Officer shall have the authority to act on behalf of the Company with
respect to any matter, right, obligation, determination or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
determination or election.

3.3 Powers of the Committee

 

8



--------------------------------------------------------------------------------

In addition to any other powers set forth in the Plan and subject to the
provisions of the Plan, the Committee shall have the full and final power and
authority, in its discretion:

(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock to be subject to each Award;

(b) to designate Awards as Restricted Stock Units, as Stock Options (and to
designate Stock Options as Incentive Stock Options or Nonstatutory Stock
Options) or as Dividend Equivalents;

(c) to determine the Fair Market Value of shares of Stock or other property;

(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares of Stock acquired upon the exercise
and/or vesting thereof, including, without limitation, (i) the exercise price of
a Stock Option, (ii) the method of payment for shares of Stock purchased upon
the exercise and/or vesting of an Award, (iii) the method for satisfaction of
any tax withholding obligation arising in connection with the Award or such
shares of Stock, including by the withholding or delivery of shares of Stock,
(iv) the timing, terms and conditions, including but not limited to performance
goals, of the exercisability of the Award or the vesting of any shares of Stock,
(v) the time of the expiration of the Award, (vi) the effect of the
Participant’s termination of Service on any of the foregoing, (vii) the
provision for electronic delivery of Awards and/or book entry, and (viii) all
other terms, conditions and restrictions applicable to the Award or such shares
of Stock not inconsistent with the terms of the Plan;

(e) to approve one or more forms of the Award Agreement;

(f) to amend, modify, extend, cancel, or renew any Award, or to waive any
restrictions or conditions applicable to any Award or any shares acquired upon
the exercise thereof; provided, however, that no such amendment, modification,
extension or cancellation shall materially adversely affect a Participant’s
Award without a Participant’s consent;

(g) to accelerate, continue, extend or defer the exercisability and/or vesting
of any Award, including with respect to the period following a Participant’s
termination of Service;

(h) to determine to settle and award in cash rather than Stock;

(i) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Committee deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Awards;

(j) to interpret and construe and to correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award Agreement and to make all
other determinations and take such other actions with respect to the Plan or any
Award as the Committee may deem advisable to the extent not inconsistent with
the provisions of the Plan or applicable law; and

(k) notwithstanding the foregoing, except as provided in Sections 4.1, 4.3 and
Section 25, the terms of an outstanding Award may not be amended by the
Committee, without approval of the

 

9



--------------------------------------------------------------------------------

Company’s stockholders, to: reprice an Award or otherwise (i) reduce the
exercise price of an outstanding Stock Option, (ii) cancel an outstanding Stock
Option in exchange for other Stock Options with an exercise price that is less
than the exercise price of the cancelled Stock Option or (iii) cancel an
outstanding Stock Option with an exercise price that is greater than the Fair
Market Value of a share of Stock on the date of in exchange for cash or another
Award. In addition, no Stock Option reloading will be permitted.

3.4 Administration with Respect to Insiders

With respect to participation by Insiders in the Plan, at any time that any
class of equity security of the Company is registered pursuant to Section 12 of
the Exchange Act, the Plan shall be administered in compliance with the
requirements, if any, of Rule 16b-3 and all other applicable laws, including any
required blackout periods. At any time the Company is required to comply with
Securities Regulation BTR, all transactions under this Plan respecting the
Company’s securities shall comply with Securities Regulation BTR and the
Company’s insider trading policies, as revised from time to time, or such other
similar Company policies, including but not limited to policies relating to
blackout periods. Any ambiguities or inconsistencies in the construction of an
Award shall be interpreted to give effect to such limitation. To the extent any
provision of the Plan or Award Agreement or action by the Committee or Company
fails to so comply, such provision or action shall be deemed null and void to
the extent permitted by law and deemed advisable by the Committee in its
discretion.

3.5 Indemnification

EACH PERSON WHO IS OR WAS A MEMBER OF THE BOARD OR THE COMMITTEE SHALL BE
INDEMNIFIED BY THE COMPANY AGAINST AND FROM ANY DAMAGE, LOSS, LIABILITY, COST
AND EXPENSE THAT MAY BE IMPOSED UPON OR REASONABLY INCURRED BY HIM IN CONNECTION
WITH OR RESULTING FROM ANY CLAIM, ACTION, SUIT, OR PROCEEDING TO WHICH HE MAY BE
A PARTY OR IN WHICH HE MAY BE INVOLVED BY REASON OF ANY ACTION TAKEN OR FAILURE
TO ACT UNDER THE PLAN (INCLUDING SUCH INDEMNIFICATION FOR A PERSON’S OWN, SOLE,
CONCURRENT OR JOINT NEGLIGENCE OR STRICT LIABILITY), EXCEPT FOR ANY SUCH ACT OR
OMISSION CONSTITUTING WILLFUL OR INTENTIONAL MISCONDUCT, FRAUD OR GROSS
NEGLIGENCE. SUCH PERSON SHALL BE INDEMNIFIED BY THE COMPANY FOR ALL AMOUNTS PAID
BY HIM IN SETTLEMENT THEREOF, WITH THE COMPANY’S APPROVAL, OR PAID BY HIM IN
SATISFACTION OF ANY JUDGMENT IN ANY SUCH ACTION, SUIT, OR PROCEEDING AGAINST
HIM, PROVIDED HE SHALL GIVE THE COMPANY AN OPPORTUNITY, AT ITS OWN EXPENSE, TO
HANDLE AND DEFEND THE SAME BEFORE HE UNDERTAKES TO HANDLE AND DEFEND IT ON HIS
OWN BEHALF. THE FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT BE EXCLUSIVE OF ANY
OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE ENTITLED UNDER THE
COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS, AS A MATTER OF LAW, OR
OTHERWISE, OR ANY POWER THAT THE COMPANY MAY HAVE TO INDEMNIFY THEM OR HOLD THEM
HARMLESS.

SECTION 4

 

10



--------------------------------------------------------------------------------

SHARES SUBJECT TO PLAN

4.1 Maximum Number of Shares Issuable; Director Awards

Subject to adjustment as provided in Section 4.3 and Section 25, the maximum
aggregate number of shares of Stock that may be issued with respect to Awards
under the Plan shall be 1,344,000 and may consist of any of the following:
shares of Stock held in treasury of the Company, shares of Stock authorized but
unissued or shares of Stock reacquired by the Company or any combination of the
foregoing. The maximum aggregate number of such shares of Stock authorized for
issuance in the foregoing sentence may be issued as Incentive Stock Options.
Subject to adjustments pursuant to Sections 4.3 and 25, the amount of an Award
granted to each Director in a calendar year shall not exceed five hundred
thousand dollars ($500,000) in value of the aggregate of Stock and cash Awards.

4.2 Share Counting Rules. Shares of Stock of an outstanding Award that for any
reason expire or are terminated, forfeited or canceled shall again be available
for issuance under the Plan; provided, however, that amounts withheld for taxes
or are withheld for the purchase price of an Award shall not again be available
for issuance under the Plan. Awards that by their terms are to be settled solely
in cash shall not be counted against the number of shares of Stock available for
the issuance of Awards under the Plan. Shares of stock issued under Awards
granted in assumption, substitution or exchange for previously granted awards of
a company acquired by the Company (“Substitute Awards”) do not reduce the shares
of Stock available under the Plan and available shares under a stockholder
approved plan of an acquired company (as appropriately adjusted to reflect the
transaction) may be used for Awards under the Plan and do not reduce the Plan’s
shares of Stock reserved as provided herein (subject to New York Stock Exchange
listing requirements, as long as the Stock is listed on this exchange or the
applicable other exchange requirements on which the Stock is listed).

4.3 Adjustments for Changes in Capital Structure

In the event of any stock dividend or extraordinary cash dividend, stock split,
reverse stock split, recapitalization, combination, reclassification or similar
change in the capital structure of the Company, appropriate adjustments shall be
made in the number and class of shares of Stock subject to the Plan and to any
outstanding Awards, and in the exercise price per share of any outstanding
Awards and with respect to Stock Options, if applicable, in accordance with Code
Sections 424 and 409A. If a majority of the shares of Stock, which are of the
same class as the shares of Stock that are subject to outstanding Awards, are
exchanged for, converted into, or otherwise become (whether or not pursuant to a
Change in Control) shares of another company (the “New Shares”), the Committee
may, in its sole discretion, unilaterally amend the outstanding Awards to
provide that such Awards are exercisable for New Shares. In the event of any
such amendment, the number of shares subject to, and the exercise price per
share of, the outstanding Awards shall be adjusted in a fair and equitable
manner as determined by the Committee, in its discretion, and with respect to
Stock Options in accordance with Code Sections 424 and 409A and the regulations
thereunder. Notwithstanding the foregoing, any fractional share resulting from
an adjustment pursuant to this Section 4.3 shall be rounded down to the nearest
whole number, and in no event may the exercise price of any Award be decreased
to an

 

11



--------------------------------------------------------------------------------

amount less than the par value, if any, of the stock subject to the Award. The
adjustments determined by the Committee pursuant to this Section 4.3 shall be
final, binding and conclusive.

SECTION 5

ELIGIBILITY AND AWARD LIMITATIONS

5.1 Persons Eligible for Awards

Awards may be granted only to Employees, Consultants, and Directors. For
purposes of the foregoing sentence, “Employees,” “Consultants,” and “Directors”
shall include prospective Employees, prospective Consultants and prospective
Directors to whom Awards are granted in connection with written offers of
employment or other service relationships with the Company subject to their
actual commencement of Service. Eligible Persons may be granted more than one
(1) Award. Eligibility in accordance with this Section shall not entitle any
Person to be granted an Award, or, having been granted an Award, to be granted
an additional Award.

5.2 Award Agreements

Each Participant to whom an Award is granted shall be required to enter into an
Award Agreement with the Company, in such a form as is provided by the
Committee. The Award Agreement shall contain specific terms as determined by the
Committee, in its discretion, with respect to the Participant’s particular
Award. Such terms need not be uniform among all Participants or any similarly
situated Participants. The Award Agreement may include, without limitation,
vesting, forfeiture and other provisions specific to the particular
Participant’s Award, as well as, for example, provisions to the effect that the
Participant (i) shall not disclose any confidential information acquired during
employment with the Company or while providing service to the Company,
(ii) shall abide by all the terms and conditions of the Plan and such other
terms and conditions as may be imposed by the Committee, (iii) shall not
interfere with the employment or other Service of any Employee or service
provider of the Company, (iv) shall not compete with the Company or become
involved in a conflict of interest with the interests of the Company, (v) shall
forfeit an Award if terminated for Cause, (vi) shall not be permitted to make an
election under Section 83(b) of the Code when applicable, (vii) shall be subject
to transfer restrictions respecting the Award or Stock, (viii) shall be subject
to any other agreement between the Participant and the Company regarding shares
of Stock that may be acquired under an Award including, without limitation, an
agreement restricting the transferability of the Award or shares of Stock by the
Participant or any other restrictions or requirements of any stockholders’
agreement that is in effect from time to time, or (ix) shall abide by any
Company clawback policies as may be in effect from time to time, or that the
Award shall be subject to any provisions or definitions the Committee deems
necessary or desirable to comply with Code Section 409A. An Award Agreement
shall include such terms and conditions as are determined by the Committee, in
its discretion, to be appropriate with respect to any individual Participant.

5.3 Award Grant Restrictions

Any person who is not an Employee on the effective date of the grant of an Award
to such person may be granted only a Nonstatutory Stock Option, Restricted Stock
Unit or Dividend Equivalent Award. An Incentive Stock Option Award granted to an
Employee of the Company, or its Parent

 

12



--------------------------------------------------------------------------------

or Subsidiary as defined in Code Section 424(f), or to a prospective Employee of
the Company, or its Parent or its Subsidiary as defined in Code Section 424(f)
upon the condition that such person become an Employee shall be deemed granted
effective on the date such person commences service as an Employee with the
Company, with an exercise price determined as of such date.

5.4 Fair Market Value Limitations for Incentive Stock Options

To the extent that Stock Options designated as Incentive Stock Options (granted
under all stock option plans of the Company or Parent or Subsidiary as defined
in Code Section 422, including the Plan) become exercisable by a Participant for
the first time during any calendar year for Stock having an aggregate Fair
Market Value greater than one hundred thousand dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section 5.4, Stock Options designated as Incentive
Stock Options shall be taken into account in the order in which they were
granted, and the Fair Market Value of Stock shall be determined as of the time
the Stock Option with respect to such Stock is granted. If the Code is amended
to provide for a different limitation from that set forth in this Section 5.4,
such different limitation shall be deemed incorporated herein effective as of
the date and with respect to such Stock Options as required or permitted by such
amendment to the Code. If a Stock Option is treated as an Incentive Stock Option
in part and as a Nonstatutory Stock Option in part by reason of the limitation
set forth in this Section 5.4, the Company at the request of Participant may
designate which portion of such Stock Option the Participant is exercising. In
the absence of such designation, the Participant shall be deemed to have
exercised the Incentive Stock Option portion of the Stock Option first. Separate
shares of Stock representing such portion shall be issued upon the exercise of
the Stock Option.

5.5 Repurchase Rights, Right of First Refusal and Other Restrictions on Stock

Shares of Stock under the Plan may be subject to a right of first refusal, one
or more repurchase options, or other conditions and restrictions pursuant to a
contract entered into by the Company and its stockholders or otherwise as
determined by the Committee or as provided in the Award Agreement, in the
Committee’s discretion. The Company shall have the right to assign at any time
any repurchase right it may have, whether or not such right is then exercisable,
to one or more persons as may be selected by the Company. Upon request by the
Company, each Participant shall execute any agreement, including but not limited
to, the Award Agreement evidencing such transfer restrictions prior to the
receipt of shares of Stock hereunder and shall promptly present to the Company
any and all shares of Stock acquired hereunder for the placement of appropriate
legends evidencing any such transfer restrictions, if applicable.

SECTION 6

TERMS AND CONDITIONS OF OPTIONS

Stock Options shall be evidenced by Award Agreements specifying the number of
shares of Stock covered thereby, in such form as the Committee shall from time
to time establish. No Stock Option or purported Stock Option shall be a valid
and binding obligation of the Company unless evidenced by an Award Agreement.
Award Agreements may incorporate all or any of the

 

13



--------------------------------------------------------------------------------

terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

6.1 Exercise Price

The exercise price for each Stock Option shall be established in the discretion
of the Committee; provided, however, that subject to adjustments permitted under
the Plan under Section 4.3 and Section 25, and other than with respect to
Substitute Awards, the exercise price per share for a Stock Option shall be not
less than the Fair Market Value of a share of Stock on the effective date of
grant of the Stock Option. No Incentive Stock Option granted to a Ten Percent
Owner Participant shall have an exercise price per share of Stock less than one
hundred ten percent (110%) of the Fair Market Value of a share of Stock on the
effective date of grant of the Stock Option. Notwithstanding the foregoing, a
Stock Option may be granted with an exercise price lower than the minimum
exercise price set forth above if such Stock Option is granted pursuant to an
assumption or substitution for another option in a manner qualifying under the
provisions of Sections 424 and 409A of the Code.

6.2 Exercisability, Vesting and Term of Stock Options

(a) Exercisability. Stock Options shall be exercisable at such time or times, or
upon such event or events, and subject to such terms, conditions, performance
criteria and restrictions as shall be determined by the Committee and set forth
in the Award Agreement evidencing such Stock Option; provided, however, that
(i) no Stock Option shall be exercisable after the expiration of ten (10) years
after the effective date of grant of such Stock Option provided that a Stock
Option, that is not an Incentive Stock Option, may be exercised for the thirty
(30)-day period after the expiration of a limitation on the Participant’s
ability to exercise due to Section 16(b), the Company’s insider trading policy
or other applicable law which may extend beyond the ten (10)-year term for this
limited purpose, and (ii) no Incentive Stock Option granted to a Ten Percent
Owner Participant shall be exercisable after the expiration of five (5) years
after the effective date of grant of such Stock Option, and (ii) no Stock Option
granted to a prospective Employee, prospective Consultant or prospective
Director may become exercisable prior to the date on which such person commences
Service. Subject to the foregoing, unless otherwise specified by the Committee
in the grant of a Stock Option, any Stock Option granted hereunder shall
terminate ten (10) years after the effective date of grant of the Stock Option,
unless earlier terminated in accordance with its provisions.

(b) Vesting. The Committee shall specify the vesting schedule, if any, in the
applicable Award Agreement.

(c) Incentive Stock Options. Unless Otherwise provided in the Option Agreement
with respect to death or Disability of the Participant, the Incentive Stock
Options may only be exercised within three (3) months after the Participant’s
termination of Service.

6.3 Payment of Exercise Price

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Stock Option shall be made in cash, by check or cash equivalent
or upon approval by the Committee in its sole

 

14



--------------------------------------------------------------------------------

discretion by any of the following (i) subject to Section 6.3(b)(i) below, by
tender to the Company, or attestation to the ownership, of shares of Stock owned
by the Participant having a Fair Market Value not less than the exercise price;
(ii) subject to the Company’s rights set forth in Section 6.3(b)(ii) below, by
causing the Company to withhold from the shares of Stock issuable upon the
exercise of the Stock Option the number of whole shares of Stock having a Fair
Market Value, as determined by the Company, not less than the exercise price (a
“Cashless Exercise”); (iii) by such other consideration as may be approved by
the Committee from time to time to the extent permitted by applicable law; or
(iv) by any combination of cash or any of the foregoing or any combination of
(i-iii) thereof. The Committee may at any time or from time to time grant Stock
Options which do not permit all of the foregoing forms of consideration to be
used in payment of the exercise price or which otherwise restrict one or more
forms of consideration.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, a Stock Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the shares of Stock.

(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Stock Options by
means of a Cashless Exercise in order to comply with applicable law.

SECTION 7

RESTRICTED STOCK UNITS

Each grant of Restricted Stock Units shall be evidenced by an Award Agreement
specifying the number of shares of Stock subject to the Award. Each such grant
shall be subject to the conditions set forth in this Section 7, and to such
other conditions not inconsistent with the Plan as may be reflected in the
applicable Award Agreement. The Award Agreement shall specify the vesting
schedule.

7.1 Award of Restricted Stock Units

(a) Grant. In consideration of the performance of Service by any Participant who
is an Employee, Consultant or Director, Restricted Stock Units may be awarded
under the Plan by the Committee with such restrictions and conditions for
vesting during the restriction period as the Committee may designate in its
discretion, any of which restrictions may differ with respect to each particular
Participant. The terms and conditions of each grant of Restricted Stock Units
shall be evidenced by an Award Agreement Unit.

(b) Unless otherwise provided in an Award Agreement or an employment agreement
or termination agreement between a Participant and the Company or Company
Affiliate or otherwise by the Committee, upon the vesting of any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or the
Participant’s beneficiary, without charge, one share of Stock for each such
outstanding Restricted Stock Unit; provided, however, that the

 

15



--------------------------------------------------------------------------------

Committee may, in its sole discretion, elect to (i) pay cash or part cash and
part Stock in lieu of delivering only shares of Stock in respect of such
Restricted Stock Units or (ii) defer the delivery of Stock (or cash or part
Common Stock and part cash, as the case may be) beyond the vesting of the
Restricted Stock Units as set forth in an Award Agreement. If a cash payment is
made in lieu of delivering shares of Stock, the amount of such payment shall be
equal to the Fair Market Value of the Stock as of the date on which the
Restricted Stock Units are settled, less an amount equal to any federal, state,
local and non-U.S. income and employment taxes required to be withheld.

7.2 Issuance of Stock

Subject to withholding taxes under Section 10 and to the terms of the Award
Agreement, upon the lapse of the forfeiture restrictions as set forth in the
Award Agreement, the unrestricted shares of Stock shall be evidenced in such
manner as determined by the Committee and shall be issued to the Participant
promptly after the restrictions have lapsed in a manner as determined by the
Committee in its sole discretion.

SECTION 8

DIVIDEND EQUIVALENTS

The Participant shall not be entitled to receive, currently or on a deferred
basis, dividends or Dividend Equivalents with respect to the number of shares of
Stock covered by the Award unless (and to the extent) otherwise as determined by
the Committee and set forth with respect to Restricted Stock Units in a separate
Award Agreement. The Committee in the Award Agreement may provide such terms and
conditions for the Award of Dividend Equivalents as it shall determine in its
discretion. The Committee may also provide in such Award Agreement that the
amounts of any Dividend Equivalent shall be deemed to have been reinvested in
additional shares of Stock. No grant of a Dividend Equivalent may be granted
with respect to a Stock Option.

SECTION 9

EFFECT OF TERMINATION OF SERVICE; EXTENSION

9.1 Stock Option Exercisability and Award Vesting

Subject to earlier termination of a Stock Option or Restricted Stock Units or
Dividend Equivalent Award as otherwise provided herein, (i) an Award and Stock
Option shall be vested; (ii) a Stock Option shall be exercisable, and
(iii) Restricted Stock Units or a Dividend Equivalent Award shall be settled
after a Participant’s termination of Service as provided for in a Participant’s
Award Agreement.

9.2 Extension of Stock Option if Exercise Prevented by Law

Notwithstanding the foregoing, if the exercise of a Stock Option within the
applicable time periods set forth in Section 9.1 is prevented by the provisions
of Section 12 below, the Stock Option shall remain exercisable until thirty
(30) days (or such longer period of time as

 

16



--------------------------------------------------------------------------------

determined by the Committee, in its discretion) after the date the Participant
is notified by the Company that the Stock Option is exercisable, but in any
event no later than the Stock Option Expiration Date subject to the limited
mandatory extension as provided in Section 6.2(a)(i).

9.3 Extension if Participant Subject to Section 16(b)

Notwithstanding the foregoing, other than for termination for Cause, if a sale
within the applicable time periods set forth in Section 9.1 of shares of Stock
acquired upon the exercise of the Stock Option would subject the Participant to
liability under Section 16(b) of the Exchange Act, the Stock Option (if
exercisable) shall remain exercisable until the earliest to occur of (i) the
tenth (10th) day following the date on which a sale of such shares by the
Participant would no longer be subject to such liability, (ii) three (3) months
after the Participant’s termination of Service, or (iii) the Stock Option
Expiration Date subject to the limited mandatory extension as provided in
Section 6.2(a)(i).

SECTION 10

WITHHOLDING TAXES

10.1 Tax Withholding

All Awards are subject to, and the Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan or an Award hereunder and all Awards are subject
to the Company’s right hereunder.

10.2 Share Withholding

With respect to tax withholding required upon the exercise of Stock Options,
upon the issuance of shares of Stock pursuant to Restricted Stock Units, or upon
any other taxable event arising as a result of any Awards, unless the Award
Agreement provides otherwise, the Committee in its discretion, may elect to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold shares of Stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction (or such higher amount if consistent with the equity treatment
of the Award under the applicable accounting rules). All such elections shall be
subject to any restrictions or limitations that the Committee, in its
discretion, deems appropriate. Any fraction of a share of Stock required to
satisfy such obligation shall be disregarded and the amount due shall instead be
paid in cash by the Participant or rounded up as determined by the Committee to
the extent consistent with accounting rules.

10.3 Incentive Stock Options

With respect to shares of Stock received by a Participant pursuant to the
exercise of an Incentive Stock Option, if such Participant disposes of any such
shares within (i) two (2) years from the date of grant of such Stock Option or
(ii) one (1) year after the transfer of such shares to the Participant, the
Company shall have the right to withhold from any salary, wages or other

 

17



--------------------------------------------------------------------------------

compensation payable by the Company to the Participant an amount sufficient to
satisfy federal, state and local tax withholding requirements attributable to
such disqualifying disposition or satisfy such withholding as provided in the
Award Agreement.

SECTION 11

PROVISION OF INFORMATION

Each Participant shall be given access to information concerning the Company
equivalent to that information generally made available to the Company’s common
stockholders.

SECTION 12

COMPLIANCE WITH SECURITIES LAW,

OTHER APPLICABLE LAWS AND COMPANY POLICIES

The Plan, Award Agreements, the grant of Awards and the issuance of shares of
Stock shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to securities and all other
applicable laws, regulations and requirements of any stock exchange or market
system upon which the stock is listed or traded. Stock Options may not be
exercised and Stock may not be issued if the issuance of shares of Stock would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed. In addition, no Stock
Option may be exercised and no shares of Stock may be issued unless (a) a
registration statement under the Securities Act shall at the time be in effect
with respect to the shares issuable or (b) in the opinion of legal counsel to
the Company, the shares issuable may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. If the shares of Stock issuable pursuant to an Award are not registered
under the Securities Act, the Company may imprint on the certificate for such
shares the following legend or any other legend which legal counsel for the
Company considers necessary or advisable to comply with the Securities Act:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT UPON SUCH REGISTRATION OR UPON RECEIPT BY
THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED FOR
SUCH SALE OR TRANSFER.

The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of any Stock Option or the issuance of shares of
Stock, the Company may require the Participant to satisfy any qualifications
that may be necessary or

 

18



--------------------------------------------------------------------------------

appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

Unless otherwise specifically provided in an Award Agreement, all Awards and all
shares of stock issued and any payments are subject to the Company’s clawback
policies adopted by the Company at any time and as amended from time to time.

SECTION 13

NONTRANSFERABILITY OF AWARDS AND STOCK

During the lifetime of the Participant, an Award shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. Subject
to the provisions in this Section 13, an Award may be assignable or transferable
by the Participant only by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined in Section 414(p) of
the Code, and only if it is so specified in the Award Agreement; provided,
however, that an Incentive Stock Option may only be assignable or transferable
by will or by the laws of descent and distribution. Notwithstanding the
foregoing, to the extent permitted by the Committee in the Award Agreement, and
in accordance with applicable law, in its discretion, and set forth in the Award
Agreement evidencing such Stock Option, a Nonstatutory Stock Option shall be
assignable or transferable subject to the applicable limitations, if any, under
the Securities Act, and the General Instructions to Form S-8 Registration
Statement under the Securities Act. However, the transferee or transferees must
be any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, in each case with respect to the Participant, any person sharing
the Participant’s household (other than a tenant or employee of the Company), a
trust in which these persons have more than fifty percent (50%) of the
beneficial interest, a foundation in which these persons (or the Participant)
control the management of assets, or any other entity in which these persons (or
the Participant) own more than fifty percent (50%) of the voting interests
(collectively, “Permitted Transferees”); provided further that, (a) there may be
no consideration for any such transfer and (b) subsequent transfers of Stock
Options transferred as provided above shall be prohibited except subsequent
transfers back to the original holder of the Stock Option and transfers to other
Permitted Transferees of the original holder.

SECTION 14

NONCOMPETITIVE ACTIONS

The Committee may provide in an Award Agreement a requirement to enter into a
noncompetition agreement in connection with the Award or the effect of a
violation of a noncompetition agreement on an Award.

SECTION 15

TERMINATION OR AMENDMENT OF PLAN

 

19



--------------------------------------------------------------------------------

The Committee may terminate or amend the Plan at any time. However, no grant of
Awards shall be made after the tenth (10th) anniversary of the Effective Date
(the “Term”). Subject to changes in applicable law, regulations or rules that
would permit otherwise, without the approval of the Company’s stockholders
within the time required, there shall be (a) no increase in the maximum
aggregate number of shares of Stock that may be issued under the Plan (except by
operation of the provisions of Section 4 and Section 25), (b) no change in the
class of persons eligible to receive Awards or purchase Stock under the Plan or
to extend the Term of the Plan, (c) no repricing of a Stock Option or other
amendment as provided in Section 3.3(k) (except by operation of Sections 4 or 25
hereof) and (d) no other amendment of the Plan that would require approval of
the Company’s stockholders under any applicable law, regulation or rule or the
stock exchange or market system on which the Stock is traded. No termination or
amendment of the Plan shall affect any then outstanding Award unless expressly
provided by the Committee or otherwise provided in the Plan. In any event, no
termination or amendment of the Plan may materially adversely affect any then
outstanding Award without the consent of the Participant, unless such
termination or amendment is required to enable an Award designated as an
Incentive Stock Option to qualify as an Incentive Stock Option or is necessary
to comply with any applicable law, regulation or rule, including Code
Section 409A or as otherwise permitted under the Plan, including upon a Change
in Control.

SECTION 16

STOCKHOLDER APPROVAL

The Plan is adopted by the Board as of the Effective Date and shall be approved
by the stockholders of the Company on or within twelve (12) months of the date
of adoption thereof by the Board.

SECTION 17

NO GUARANTEE OF TAX CONSEQUENCES

Neither the Company, the Board nor the Committee makes any commitment or
guarantee that any federal, state or local tax treatment will apply or be
available to any person participating or eligible to participate hereunder.

SECTION 18

SEVERABILITY

In the event that any provision of this Plan shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of the Plan, and the Plan shall be construed
and enforced as if the illegal, invalid, or unenforceable provision was not
included herein.

SECTION 19

GOVERNING LAW

 

20



--------------------------------------------------------------------------------

The Plan and Awards shall be interpreted, construed and constructed in
accordance with the laws of the State of Delaware without regard to its
conflicts of law provisions, except as may be superseded by applicable laws of
the United States.

SECTION 20

SUCCESSORS

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

SECTION 21

RIGHTS AS A STOCKHOLDER

The holder of an Award shall have no rights as a stockholder with respect to any
shares of Stock covered by the Award until the date the stock is issued to him
or her for such shares. Except as otherwise expressly provided in the Plan, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock is issued.

SECTION 22

NO SPECIAL EMPLOYMENT OR SERVICE RIGHTS

Nothing contained in the Plan or Award Agreement shall confer upon any
Participant receiving a grant of any Award any right with respect to the
continuation of his or her Service or interfere in any way with the right of the
Company (or a Company Affiliate), subject to the terms of any separate
employment agreement to the contrary, at any time to terminate such Service or
to increase or decrease the compensation of the Participant from the rate in
existence at the time of the grant of any Award.

SECTION 23

REORGANIZATION OF COMPANY

The existence of an Award shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the shares of Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

SECTION 24

CODE SECTION 409A

 

21



--------------------------------------------------------------------------------

To the extent that any Award is deferred compensation subject to Code
Section 409A, the Award Agreement shall comply and all such Awards shall be
interpreted to comply with the requirements of Code Section 409A including,
without limitation, to the extent required using applicable definitions from
Code Section 409A, and to the extent required by Code Section 409A, using a more
restrictive definition of Change in Control to comply with Code Section 409A or
a more restrictive definition of Disability as provided in Code Section 409A. To
the extent an Award is deferred compensation subject to Code Section 409A, the
Award shall specify a time and form of payment schedule. In addition if any
Award constitutes deferred compensation under Section 409A of the Code (a
“Section 409A Plan”), then the Award shall be subject to the following
requirements, if and to the extent required to comply with Code Section 409A,
and as determined by the Committee and specified in the Award Agreement:

(a) Payments under the Section 409A Plan may not be made earlier than (i) the
Participant’s separation from service, (ii) the date of the Participant’s
Disability, (iii) the Participant’s death, (iv) a specified time (or pursuant to
a fixed schedule) specified in the Award Notice at the date of the deferral of
such compensation, (v) a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, or (vi) the occurrence of an unforeseeable emergency;

(b) The time or schedule for any payment of the deferred compensation may not be
accelerated, except to the extent provided in applicable Treasury Regulations or
other applicable guidance issued by the Internal Revenue Service; and

(c) elections with respect to the deferral of such compensation or the time and
form of distribution of such deferred compensation shall comply with the
requirements of Section 409A(a)(4) of the Code.

With respect to any Award that is subject to Code Section 409A, in the case of
any Participant who is specified employee, a distribution on account of a
separation from service may not be made before the date which is six (6) months
after the date of the Participant’s separation from service (or, if earlier, the
date of the Participant’s death). For purposes of the foregoing, the terms
“separation from service” and “specified employee”, all shall be defined in the
same manner as those terms are defined for purposes of Section 409A of the Code,
and the limitations set forth herein shall be applied in such manner (and only
to the extent) as shall be necessary to comply with any requirements of
Section 409A of the Code that are applicable to the Award as determined by the
Committee. If an Award is subject to Code Section 409A, as determined by the
Committee, the Committee may interpret or amend any Award to comply with Code
Section 409A without a Participant’s consent even if such amendment would have
an adverse effect on a Participant’s Award. With respect to an Award that is
subject to Code Section 409A, the Board may amend or interpret the Plan as it
deems necessary to comply with Section 409A, including, without limitation,
limiting the Committee’s or Company’s discretion with respect to an Award that
constitutes deferred compensation to the extent it would violate Code
Section 409A, and no Participant consent shall be required even if such an
amendment would have an adverse effect on a Participant’s Award. Notwithstanding
the foregoing, none of the Company, the Committee, any Company Affiliate or
their directors, members, officers, employees or agents of any of the foregoing
guarantee or are responsible for the tax consequences to a Participant for an
Award including, without limitation, an excise tax under Code Section 409A.

 

22



--------------------------------------------------------------------------------

SECTION 25

ASSUMPTIONS OF AWARDS AND ADJUSTMENTS

UPON A CHANGE IN CONTROL

Subject to vesting as provided herein or in the Award Agreement, the following
shall apply on a Change in Control:

(a) Assumption under the Plan of Outstanding Substitute Awards. Notwithstanding
any other provision of the Plan, the Committee, in its absolute discretion, may
authorize the assumption and continuation under the Plan of outstanding and
unexercised stock options or other types of stock-based Substitute Awards. Any
such action shall be upon such terms and conditions as the Committee, in its
discretion, may deem appropriate, including provisions to preserve the holder’s
rights under the previously granted and unexercised option or other stock-based
Substitute Award, such as, for example, retaining the treatment as a Stock
Option under this Plan.

(b) Assumption of Awards by a Successor. Subject to the accelerated vesting in
any Award Agreement that applies in the event of a Change in Control, in the
event of a Corporate Event (defined below), each Participant shall be entitled
to receive, in lieu of the number of shares of Stock subject to Awards, such
shares of capital stock or other securities or property as may be issuable or
payable with respect to or in exchange for the number of shares of Stock which
Participant would have received had he exercised the Award immediately prior to
such Corporate Event, together with any adjustments (including, without
limitation, adjustments to the option price and the number of Shares issuable on
exercise of outstanding Stock Options). A “Corporate Event” means any of the
following: (i) a dissolution or liquidation of the Company, (ii) a sale of all
or substantially all of the Company’s assets, (iii) a merger, consolidation or
combination involving the Company (other than a merger, consolidation or
combination (A) in which the Company is the continuing or surviving corporation
and (B) which does not result in the outstanding shares of Stock being converted
into or exchanged for different securities, cash or other property, or any
combination thereof), or (iv) if so determined by the Committee, any other
“corporate transaction” as defined in Code Sections 424 or Code Section 409A.
The Committee shall take whatever other action it deems appropriate to preserve
the rights of Participants holding outstanding Awards, including, without
limitation, to continue the exemption from deferred compensation treatment under
Code Section 409A.

(c) Exceptions. Notwithstanding Section 25(b) if a Change in Control occurs,
except a Change in Control solely on account of Section 2.1(h)(ii), then the
Committee, at its sole discretion, shall have the power and right to (but
subject to any accelerated vesting specified in an Award Agreement):

(i) cancel, effective immediately prior to the occurrence of the Change in
Control, each outstanding Award (whether or not then exercisable) (including the
cancellation of any Stock Options for which the exercise price is greater than
the consideration to be received), and with respect to Stock Options that
currently have an exercise price less than the consideration to be received
immediately prior to the Change in Control, pay to the Participant an amount in
cash equal to the excess of (i) the value, as determined by the Committee, of
the property (including

 

23



--------------------------------------------------------------------------------

cash) received by the holders of Stock as a result of such Change in Control
over (ii) the exercise price of such Award, if any; provided, however, this
subsection shall be inapplicable to an Award granted within six (6) months
before the occurrence of the Change in Control but only if the Participant is an
Insider and such disposition is not exempt under Rule 16b-3 (or other rules
preventing liability of the Insider under Section 16(b) of the Exchange Act)
and, in that event, the provisions hereof shall be applicable to such Award
after the expiration of six (6) months from the date of grant; or

(ii) provide for the exchange or substitution of each Award outstanding
immediately prior to such Change in Control (whether or not then exercisable)
for another award with respect to the Stock or other property for which such
Award is exchangeable and, incident thereto, make an equitable adjustment as
determined by the Committee, in its discretion, in the exercise price of the
Award, if any, or in the number of shares of Stock or amount of property
(including cash) subject to the Award; or

(iii) provide for assumption of the Plan and such outstanding Awards by the
surviving entity or its parent.

The Committee, in its discretion, shall have the authority to take whatever
action it deems to be necessary or appropriate to effectuate the provisions of
this Section 25.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Officer of the Company certifies that the
foregoing sets forth the PetroQuest 2019 Long Term Incentive Plan as duly
adopted by the Board.

 

PETROQUEST ENERGY, INC. By:   /s/ J. Bond Clement Name:   J. Bond Clement Title:
  Chief Financial Officer

 

25